On Petition Eor Rehearing.
Pee Cueiam.
No new reasons are advanced in appellant’s petition for a rehearing, why the judgment in this cause should be reversed. The motion to make more specific is not in any proper way a part of the record, so that no question is raised upon the action of the trial court in overruling this motion.
The complaint is sufficient. It charges the appellant with negligently permitting the fire to escape from its premises; it avers that' appellee was without fault. Upon these averments the evidence went to the jury and the jury by its general verdict decided both issues in favor of appellee. The evidence was sufficient upon which the verdict and judgment could legally rest, and the general verdict and facts specially found are not irreconcilable.
The petition for a rehearing is overruled.